DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-6, 8-18, 20 and 21) in the reply filed on 24 May 2022 is acknowledged. Although applicant traversed the election, the reason for traversal was “traverse subject to the Rejoinder provisions of MPEP 821.04”. This reasoning is considered an incomplete traversal. As stated in MPEP 818.01(a): “the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction”. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Figures 1A and 1B disclose a container with a lid, where the container has two bumpers, in the form of bellows, separating the sides from the front and back of the container.
Species II: Figures 2A and 2B disclose a container with a lid, where the container has a single bellow orientated along the width separating the front from the back of the container.
Species III: Figures 3A and 3B disclose a container with a neck and a lid, where the container has four channels/grooves for accepting the flaps of the removable bumper.
Species IV: Figure 4A discloses a container with a lid, where the container has a two part removable corrugated cover, where the top cover includes support panels and the bottom cover includes grooves and ridges.
Species V: Figure 4B discloses a container with a lid, where the container has a two part removable corrugated cover, where the top and bottom covers include grooves and ridges.
Species VI: Figure 4C discloses a container with a lid, where the container has a two part removable corrugated cover, where the back cover includes support panels and the front cover includes grooves and ridges.
Species VII: Figure 4D discloses a container with a lid, where the container has a two part removable corrugated cover, where the front and back covers include grooves and ridges.
Species VIII: Figures 5A-5C disclose a container with a lid, where the container has two channels/grooves, one on each sidewall, for accepting the tongues of the front and back removable bumpers.
Species IX: Figures 6A-6C disclose a container with a lid, where the container has four channels/grooves, two on each wall, for accepting the tongues of the side removable bumpers which protect the sides of the container.
Species X: Figures 7A and 7B disclose a container with a lid, where the container has four channels/grooves, two on each wall, for accepting the tongues of the side removable bumpers which protect the sides and top of the container.
Species XI: Figures 8A-8C disclose a container with a lid, where the container has a keyed mechanism which includes a tapered protrusion on the sides of the container and bumpers with corresponding recesses which slide onto the protrusions where the bumpers further include a lock button.
Species XII: Figures 9A-9C disclose a container with a lid, where the container has two sets of grooves for accepting the tongues of the two side bumpers.
Species XIII: Figures 10A-10F disclose a container with a lid, where the container has integrated bumpers having grooves formed on the side walls.
Species XIV: Figure 10G discloses a container with a lid, where the container has a removable two-piece side bumper.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims appear generic to all the species.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-XIV lack unity of invention because even though the inventions of these groups require the technical feature of containers with lids and a protective bumper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Thomas (US 4,177,939).  Thomas teaches a container body 11 having a lid 22 and a bumper 15a.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/               Primary Examiner, Art Unit 3735